Citation Nr: 1801386	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include tendonitis and degenerative joint disease.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge in July 2016. A transcript of that hearing has been associated with the Veteran's electronic claims file.

In August 2016, the Board remanded the claims for additional records development and to obtain additional medical opinions for the claims.  The Veteran's Social Security Administration Records were obtained and the Veteran underwent a VA examination for the left shoulder March 2017.  In September 2017, the Board again remanded the claim for an addendum opinion which was obtained in September 2017.  The Board is satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016). 38 U.S.C. § 7107 (a)(2) (West 2012).





FINDINGS OF FACT

1.  The right shoulder condition clearly and unmistakably pre-existed service.

2.  The Veteran's pre-existing right shoulder condition clearly and unmistakably did not increase in severity during or as a result of active duty service.

3.  A left shoulder disability is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder condition clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  The presumption of soundness at entrance is rebutted and the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for a left shoulder disability, including as secondary to a right shoulder condition, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2011 (right shoulder) and January 2012 (left shoulder).  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA treatment records, SSA records, and lay statements of the Veteran.

The Veteran underwent a VA examination for the right shoulder in August 2012 and for the left shoulder in March 2017.  Addendum opinions were obtained in February 2017 and September 2017.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on review of the record, history, and symptomatology from the Veteran, as well as, a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, degenerative joint disease, as arthritis, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303 (b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
 § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Right Shoulder Condition

The Veteran contends that his current right shoulder condition was caused or aggravated by active duty service.  Specifically, the Veteran contends during the 1970's he injured his shoulder during a parachute jump.  He was diagnosed with right shoulder tendonitis and degenerative joint disease in February 2011.  For the reasons discussed below, the Board finds that service connection is not warranted.

As an initial matter, the record has raised the issue of whether the Veteran had a preexisting right shoulder injury.  As noted above, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, the Veteran's May 1975 entrance examination indicated that an orthopedic consultation was required for the right shoulder.  Given the vague reference to the shoulder, the lack of complete records, and the fact that the examination ultimately characterized him as U-1 and found him acceptable for service, the Board did not consider this to be a formal notation.  Accordingly, the Board remanded the claim to determine whether there was clear and unmistakable evidence that the right shoulder condition preexisted service.  Specifically, in February 2017 a VA physician opined that the Veteran's right shoulder disability clearly and unmistakably pre-existed his military service.  However, in its September 2017 remand, the Board found that a new opinion was necessary because the February 2017 VA physician combined the "at least likely as not" and "clear and unmistakable" standards in formulating the opinion.  In September 2017, an addendum opinion was obtained from a VA physician.  The September 2017 VA physician opined that it was clear and unmistakable, or undebatable, that the Veteran entered service with a right shoulder disability.  The rationale provided was that there was clear evidence on the May 1975 entrance examination that the Veteran needed an orthopedic consultation for the right shoulder.

Having found that the Veteran clearly and unmistakably had a pre-existing right shoulder disorder on entry into active duty service, the first prong of the presumption of soundness is rebutted. The next inquiry is whether a pre-existing right shoulder disorder was clearly and unmistakably not aggravated by service; that is, whether there was not any increase in disability during service beyond the disorder's natural progression or flare-ups. If so, the claim is denied because both prongs of the presumption of soundness would be rebutted. If not, the analysis moves to the nexus element of the claim because the condition would be considered to have been incurred in service.

The Board next finds that the weight of the evidence demonstrates that the currently diagnosed right shoulder disabilities were not aggravated by service.  Specifically, a January 1978 report of medical examination described the upper extremities as normal and noted no defects or diagnoses.  On the January 1978 report of medical history the Veteran denied a history of a painful or trick shoulder or elbow and also denied any arthritis, rheumatism or bursitis or bone, joint or other deformity. The Veteran's September 1982 examination at service separation contains no complaints of any right shoulder condition.  The Veteran indicated "no" for the box indicating a painful or trick shoulder or elbow.  The military examiner indicated the Veteran's upper extremities were normal.  Further, the September 2017 VA examiner opined that it was clear and unmistakable that the Veteran's pre-existing right shoulder disability was not aggravated by his military service.  The rationale provided was that there was no evidence of increased symptoms during service, including examinations during service that indicated no problems in the joints.  The VA examiner added that any occasional pain or temporary increase in symptoms was not permanent aggravation. As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.

The Board acknowledges the Veteran's assertion that his pre-existing right shoulder condition was aggravated during service.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify that he experienced right shoulder pain in service, such assertions of in-service symptomatology do not equate to a clinical finding of permanent worsening.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

As such, the Board finds that the June 2016 VA examinations and opinions provide the most probative evidence of record with respect to the nature and etiology of the Veteran's current right shoulder condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Shoulder Disability

The Veteran contends that his current left shoulder condition was caused by active duty service, or in the alternative, caused by the right shoulder condition.  For the reasons discussed below, the Board finds that service connection for a left shoulder condition is not warranted.

The Board first finds that the Veteran has a current disability of the left shoulder.  The March 2017 VA examiner diagnosed the Veteran with a left shoulder strain.

The Board next finds that the weight of the evidence is against the finding that the Veteran's left shoulder disability manifested in service or that the Veteran sustained a left shoulder injury in service.  The Veteran's May 1975 entrance examination is silent for a left shoulder disability.  Service treatment records are then absent for complaints of, treatment for, or diagnosis of, any left shoulder conditions or symptoms of left shoulder conditions.  A January 1978 report of medical examination described the upper extremities as normal and noted no defects or diagnoses.  On the January 1978 report of medical history the Veteran denied a history of a painful or trick shoulder or elbow and also denied any arthritis, rheumatism or bursitis or bone, joint or other deformity. The September 1982 examination at service separation contains no complaints of any left shoulder condition.  The Veteran indicated "no" for the box indicating a painful or trick shoulder or elbow.  The military examiner indicated the Veteran's upper extremities were normal.

In March 2017, the Veteran underwent a VA examination to determine the nature and etiology of any left shoulder conditions.  The Veteran reported his left shoulder pain was the result of his right shoulder pain.

The VA examiner opined that the Veteran's left shoulder strain was less likely than not incurred in service.  The rationale provided was that the Veteran's entrance and exit examinations, as well as, service treatment records are all silent for any left shoulder condition.  The VA examiner also noted that April 2006 and July 2010 ambulatory care notes were silent for a left shoulder condition. The examiner cited to evidence from the Mayo Clinic and concluded that there was no medical literature that would support any joint condition in a nonweight bearing joint such as a shoulder being caused by a problem in the contralateral joint as the joints are not connected to each other and do no put pressure on the contralateral joint when used.

In this case, a left shoulder strain is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309 (a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, as discussed above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the present case, the Veteran contends that the left shoulder condition is directly related to the right shoulder condition.  For the reasons discussed in detail above, the Board finds that service connection for the right shoulder is not warranted, and is to be denied; therefore, a threshold legal requirement of primary service-connected disability for a valid claim of secondary service connection has not been met.  See 38 C.F.R. § 3.310.  Accordingly, the claim of service connection for left shoulder disability on a secondary basis is legally insufficient, and must be denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 430.









ORDER

Service connection for a right shoulder disability, to include degenerative joint disease, is denied.

Service connection for a left shoulder disability, including as secondary to a right shoulder condition, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


